Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 2/12/20 claimed priority of date 11/21/2017.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-05-067115 (“JP-115”) and JP-3191580 (“JP-580”) as provided in form 1449.
Regarding Claims 1 and 9, JP-115 teaches a reservation management system comprising: 
an input device (reservation terminal-2 with computer-1) which includes a reservation operation configured to send a signal (reservation information from computer-1) containing ID information in response for making a reservation [Page-4 claim1(“ID card” information to conference room display device)]; and 
a reservation management unit (conference room display device-6) configured to perform reservation management based on the signal sent from the input device [Page-4 Claim1: “reservation terminal for inputting the reservation information to … conference room display device for displaying reservation information”)], 
the reservation management unit including 
a clock unit configured to measure time [Page-5 para: 0005(keeping track of user “time of entering/exiting a conference room”)], 
a storage unit configured to associate reservation information containing a reservation start time and the ID information with each other and store them (“reservation time”/”ID card” information is held by a storage), and 
a determination unit configured to determine a reservation performance status based on a current time, the reservation start time, and an elapse of time [page-6, Para: 0008-0010(when there is no person “even after a lapse of a predetermined time” is determined by using a reservation time and lapse of time)]. JP-115 does not disclose expressly 
an input device (reservation terminal-2 with computer-1) which includes a manual operation part movable between a first position and a second position and is configured to send a wireless configured to send a signal containing movement information of the manual operation part in response for making a reservation,
the manual operation part being moved from the first position to the second position when performance of a reservation is started, and being moved from the second position to the first position when performance of a reservation is ended.
In the same field of endeavor (e.g., utilization of status management system for reservation of conference room) JP-580 teaches   
an input device (state information holding device) which includes a manual operation part movable between a first position and a second position (“plate support member” move between two positions) and is configured to send a signal wirelessly [Para: 0017(transmitting “notification signal …wirelessly”)] containing movement information of the manual operation part in response for making a reservation  [Page-9 Para: 0015 and 0016 (“state notification …… received from the relay device …to selectively switch and display a use state … in-use state or vacant state … corresponding to conference room or meeting corner”)],
the manual operation part being moved from the first position to the second position when performance of a reservation is started, and being moved from the second position to the first position when performance of a reservation is ended [Para: 0015 and 0016 (“plate support member” move “between 1 position for positioning the 1 state … 2 position for positioning the 2 state”. In other words, moveable plate support member move position 1 to represent one state and move to position 2 to represent another state)]. 
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified JP-115’s teachings of an input device which includes a reservation operation configured to send a signal containing ID information in response for making a reservation with JP-580’s teachings of an input device (state information holding device) which includes a manual operation part movable between a first position and a second position (“plate support member” move between two positions) and is configured to send a signal containing movement information of the manual operation part in response for making a reservation for the purpose of dynamically updating  usage status of a conference room for a user and canceling reservation for unused rooms in order for effective utilization of multiple conference room in a building. 
Regarding Claim 2, JP-580 teaches wherein the determination unit determines that performance of a reservation is ended after a lapse of predetermined tune from time when the manual operation part 1s moved from the second position to the first position [Page-12, Para: 0025(when operation knob is downward)].
Regarding Claim 3, JP-580 teaches wherein the determination unit is configured to determine that performance of a reservation is started when the manual operation part is m the second position of the reservation start time [Page-9 Para: 0016 (ON state switch move to position 2), and 
cancel a reservation unless the manual operation part is moved from the first position to the second position before a lapse of predetermined time from the reservation start time [Parge-12 Para: 0025(“vacant space” indicated by knob downward)].
Regarding Claims 4, 12 and 13. One of ordinary skill in the art would modify JP-115 and JP-580 to store not the reservation information but a performance history in the storage unit when the manual operation part is moved from the first position to the second position in a time period not kept for a reservation based on design choice for the purpose of making the reservation process user friendly in order to avoid duplication of reservation by another member of a team member.
Regarding Claim 5, JP-115 teaches wherein the determination unit is configured to store the reservation information containing a current time as the reservation start time, in the storage unit when the manual operation part is moved from the first position to the second position in a time period not kept for a reservation [Page-5 para: 0005(when management device reading entering time to a conference room)].
Regarding Claim 6. JP-115 teaches wherein the determination unit is configured to store the reservation information containing, as a reservation end time, a time after predetermined time from a current time or the reservation start time of a next reservation, in the storage unit when the manual operation part is moved from the first position to the second position in a time period not kept for reservation [Page-6 para: 0010(reservation is cancelled after a predetermined time elapsed if there is no person in conference room from the reservation time)].
Regarding Claim 7. JP-115 teaches wherein the storage unit is configured to associate a current position of the manual operation part in the input device and the ID information with each other and store them [Page-5 para: 0005(“ID card owned by the conference room user” stored on storage after reading the ID card)].
Regarding Claim 8. JP-115 teaches a display unit (display 4) configured to display the reservation performance status; and 
a case (display unit 6) for holding the display unit [Page-5, para: 007, 008 and 0010], 
JP-580 teaches the manual operation part (plate support member)]; 
the display unit being configured to move in response to movement of the manual operation part and protrude from the case when the manual operation part is in at least one of the first position and the second position [Para: 0016].
Regarding Claim10. JP-115 teaches program for allowing a computer system to perform the reservation management method according to claim 9 [Page-7 para: 0013(reservation information is “processed by a computer” in leu of a program)].
Regarding Claim 11. JP-115 teaches wherein the determination unit is configured to determine that performance of a reservation is started at the reservation start time [Page- and Page-6 para: 0008(reservation time indicates start time)], and 
cancel a reservation when there is a lapse of predetermined time from the reservation start time [Page-6 para: 0010(reservation is cancelled after a predetermined time elapsed if there is no person in conference room from the reservation time)].
JP-580 teaches a manual operation part is moved from the first position to the second position as set forth above
Regarding Claim 14 and 15, They do not teach or further define over the limitations recited in the rejected claim 6 above. Therefore, see the discussions herein above.
Regarding Claims 16-20. Claims recite different aspects of the reservation management system and of ordinary skill in the art would modify the JP-115 and JP-580 to store a current position of the manual operation part in the input device and the ID information based on design choice for the purpose of dynamically updating reservation status with user information for reservation administrator to notify user if there is any change in reservation process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187